Franklin App. Nos. 97APE03-317 and 97APE03-318. This cause is pending before the court as a discretionary appeal and cross-appeal. It appears from the records of this court that appellees/crossappellants have not filed a memorandum in support of jurisdiction of cross-appeal, due April 22,1998, in compliance with the Rules of Practice of the Supreme Court and therefore have failed to prosecute *1402this cause with the requisite,diligence. Upon consideration thereof,
IT IS ORDERED by the court that the cross-appeal of United Magazine Company and Ronald E. Scherer be, and hereby is, dismissed sua sponte.